Citation Nr: 1505269	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  08-36 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling until October 19, 2011, and 70 percent disabling thereafter. 

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and October 2007 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file. 

In September 2011, the Board remanded the claim for a higher evaluation for PTSD for further evidentiary development.  Subsequently, in October 2012, the Appeals Management Center (AMC) increased the evaluation for PTSD from 30 percent to 70 percent, effective October 19, 2011.  That, however, was not the highest possible rating, so the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

A September 2014 written statement from the Veteran's representative expressed that an October 2007 rating decision contained "clear and unmistakable errors" to the extent that it denied claims of service connection for hypertension, "digestive problems" (GERD and bowels), "musculoskeletal problems" (the back and knee), and hepatitis C.  The issues noted in the September 2014 statement have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, throughout the course of the appeal, his service connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in the areas of work, family relations, judgment, and mood but is not productive of total social and occupational impairment.

2. Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD has rendered him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 70 percent rating for PTSD have been met for the rating period on appeal prior to October 19, 2011. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for entitlement to an evaluation in excess of 70 percent for PTSD have not been met for any period. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf. 38 U.S.C.A. § 5103.  VA must also assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination or obtaining a medical opinion. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Concerning the appeal for a higher initial rating for PTSD, this is a "downstream" element of the RO's grant of service connection for this disability in the currently appealed rating decision, and no additional notice is required.  Nevertheless, the RO satisfied VA's duty to notify in this case by sending the Veteran VCAA notice letters in April 2007, August 2007, and May 2009, and providing the Veteran an opportunity to respond after last readjudicating the claims in an August 2012 supplemental statement of the case. See Goodwin v. Peake, 22 Vet. App. 128 (2008) (in a case in which service connection is granted and a claimant disputes the initial assigned rating, the provisions of 38 U.S.C.A. § 7105(d) do not require additional VCAA notice on the downstream rating element, but rather, issuance of a supplemental statement of the case readjudicating the claim); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

The RO also satisfied VA's duty to assist by attempting to secure all evidence the Veteran identified as being pertinent to these claims, including post-service treatment records, and affording the Veteran VA examinations in 2006, 2007, and 2011, during which examiners addressed the severity of his PTSD and his employability.  Specifically, the 2007 and 2011 psychiatric examination reports were written after interviews with the Veteran and contain specific findings regarding the extent of the Veteran's psychiatric disability at the times of the examinations, the examinations are adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion regarding the claim of a higher initial rating for PTSD. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In sum, the Board finds the examinations to be sufficient and adequate for rating purposes. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board also notes that this case was remanded in September 2011 for the Veteran to undergo a VA psychiatric examination, which, as noted above, was accomplished in October 2011.  The RO also obtained additional VA treatment records, dated from 2008 to 2012.  The RO therefore complied with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The record also reflects that the Veteran is in receipt of benefits from the Social Security Administration (SSA) but on account of age not disability. See Travel Board Hearing Testimony, p. 9; see also May 2007 VA Examination Report (indicating that the Veteran was currently retired on account of age/duration of work).  Accordingly, there is no duty to obtain records from the SSA. See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

Finally, the Veteran testified at a Board hearing in April 2011.  The hearing was adequate as the VLJ explained the issue on appeal and, through questioning, attempted to identify possible sources of any evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In addition, any deficiency in this regard was harmless, as the case was subsequently remanded to obtain additional, pertinent evidence.

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting statements setting forth his contentions.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.

Increased Ratings

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule). 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2014). Separate diagnostic codes identify the various disabilities. 

In considering the severity of a disability it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time. Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2014). 

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record. See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection. Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself. The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence. Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006). Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent. Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses. 38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layperson is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence. See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the person is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).


Factual Background

The Veteran contends that his service-connected PTSD is more disabling than currently evaluated.  During the April 2011 Board hearing before the undersigned, the Veteran related symptoms of his PTSD, including panic attacks, severe irritability, and difficulty interacting with people in work and social settings.  He also reported that he "can't stand being around people" and that he stays in his bedroom.  The record also contains statements from the Veteran's wife and her observations of his PTSD symptomatology, including that the Veteran is irritable; has flashbacks; wakes up in the middle of the night screaming; isolates himself in the bedroom when people visit; and that she hid his gun years ago in fear that he would use it during the night after waking from a nightmare. See, e.g., August 2007 Statement from Wife. 

Service connection for PTSD was granted by the RO in a December 2006 rating decision.  A 30 percent initial disability rating was awarded under the provisions of Diagnostic Code 9411 from the date of claim, i.e., June 14, 2006.  The Veteran submitted a notice of disagreement in December 2007 as to the rating assigned and the current appeal ensued.  As noted, the rating was increased to 70 percent, effective October 19, 2011, by the RO in an October 2012 rating decision. But see, AB v. Brown, supra.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Code 9411.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability, and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like settings); inability to establish and maintain effective relationships. Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation. Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In this case, the Veteran's GAF scores ranged from 50 to 70.  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers."  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mile insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household). Id.

A psychiatric examination was conducted by VA in November 2006.  At that time, the Veteran reported feelings of worthlessness, lack of enjoyment ("I don't do nothing really...I don't see no fun in nothing no more"), minimal social interaction with others ("I have no friends"), and avoidance of crowds.  He did state that he was able to be independent and that he liked working by himself.  The Veteran was currently employed at a processing plant and had worked there since 1989.  He reported that he had occasionally missed work due to PTSD symptoms ("I will be stressed out, and I don't want to go").  No hospitalizations for mental reasons were reported.  He stated that he sees a psychiatrist "about every 3 months" and takes Prozac for nerves and "shaking." 

Objectively, the Veteran was clean and casually attired; his speech was within normal limits; he displayed difficulty expressing a thought through to its logical conclusion; eye contact was fair; rapport with the examiner was described as moderate; thought processes were alert, lucid, and generally relevant; and affect with generally solemn with a few appropriate smiles.  With respect to behavioral functioning, the Veteran reported difficulties falling and staying asleep.  He also endorsed approximately four nightmares ("sometimes I won't have them, and sometimes it just comes) in any given month.  He described his energy level as non-existent.  He also indicated that he had difficulties with impulse control and that he was irritable and short-tempered.  With respect to cognitive functioning, the Veteran was oriented to person, place, month year, and day of week.  His immediate and remote memory skills were grossly intact.  Recent memory skills were impaired in that he failed to recall items of a three-word list.  He displayed fair to moderate concentration skills during the examination.  There was no gross impairment in his cognitive functioning or in his communication skills.  He endorsed feeling paranoid, but denied visual hallucinations, and current homicidal/suicidal ideations.  He described hearing "mosquitos and buzzing" in bed.  Panic attacks "come and go."  The examiner stated that the PTSD symptoms had a "moderate" negative impact on his occupational functioning due to his reduced tolerance for frustration which has led to interpersonal conflicts and physical altercations at work, his interpersonal wariness, his difficulties concentrating, his reduced motivation, and his proclivity to engage in solitary activities to avoid interpersonal conflicts.  Additionally, the PTSD was noted to have a moderate impact on his social relationships due to the aforementioned factors along with his reduced self-esteem and anhedonia.  A GAF score of 58 was assigned.  

VA outpatient treatment records dated in 2006 and 2007 show continued treatment for PTSD.  A June 2006 treatment note indicated that the Veteran was socially withdrawn and had little exposure to others with his job in quality control.  He reported that he currently suffered from combat nightmares and flashbacks; he also hears mosquitoes swarming and feels that people are attacking his home.  He has hit his wife in his dreams.  He denied suicidal/homicidal delusions; he was alert and cooperative and oriented; his affect was flat; he maintained good eye contact; and there was no evidence of a thought disorder.  A GAF score of 70 was assigned.  Prozac and Klonopin were indicated as current medications.  A December 2006 VA psychiatric note indicated that the Veteran had worked for the same company for 15 years; that he had the same wife; that he had symptoms of PTSD but "functions," and that he had denied suicidal/homicidal ideations, hallucinations, or delusions.  He endorsed insomnia.  A GAF score of 70 was assigned.  Medications were refilled/continued.  He was directed to return to the clinic in 4 months. 

A psychiatric examination was conducted by VA in May 2007.  At that time, it was noted that the Veteran was "responding well" to therapy, according to his psychiatrists, and that he remained steady with a GAF of 70.  The Veteran stated that he married his present wife in 1971 and that they "get along OK."  He also reported that he "gets along fine" with his children.  He did report a limited social life but that he get along "fine" with his wife's friends when she has them come to the house to visit.  There was no history of suicide attempts or violence. 

Objectively, the Veteran was clean and casually dressed; speech was spontaneous; attitude was cooperative, friendly, and relaxed; affect was appropriate; mood was good; attention was intact; orientation was intact x3; thought process and content were unremarkable; and there were no delusions, hallucinations, panic attacks, obsessive/ritualistic behaviors, homicidal/suicidal thoughts, episodes of violence, or problems maintaining minimum personal hygiene.  Recent, remote, and immediate memory were normal.  PTSD symptoms included difficulty falling or staying asleep and exaggerated startle response.  The frequency, severity and duration of the symptoms were noted as moderate and well controlled by medication.  The examination report further indicated that the Veteran had recently retired due to being eligible by age/duration of work.  A GAF score of 70 was assigned.  Prognosis was fair as the Veteran was responding well to medication and would likely have further benefits from individual therapy.  The examiner noted that total and social impairment was not present.  

In an April 2008 VA psychiatric treatment report the Veteran indicated that he had no new complaints; he was compliant with his medications and noticed an improvement, although he continued to experience nightmares, insomnia, intrusive thoughts, hypervigilance, and exaggerated startle response - but to a lesser extent.  Objectively, appearance, eye contact, speech, thought process, and insight/judgment were all normal and/or fair.  He was calm and cooperative.  A January 2008 VA psychiatric treatment note indicated similar objective and subjective findings.  

In a July 2008 VA psychiatric treatment report the Veteran stated that he was doing ok; he reported waking up to hearing sounds made in Vietnam.  He stated that his nightmares were sporadic but intense.  He was anxious around people and liked to be alone.  Objectively, appearance, behavior, eye contact, speech, thought process, thought content, insight/judgment, and orientation were all normal/fair.  Mood was depressed.  A GAF score of 65 was assigned. 

In an October 2008 VA psychiatric treatment report the Veteran reported an increase in dreams/nightmares.  He stated that he was getting along with his wife. Objectively, appearance, orientation, thought process, thought content, insight, judgment, speech, and eye contact were all normal.  Mood was anxious and affect was congruent.  A GAF of 59 was assigned. 

In a November 2009 VA psychiatric treatment report the Veteran stated that he was "okay," but that he still had mood swings, isolates himself, is hypervigilant, has dreams 3 to 4 times per weeks, gets angry easily, and cannot deal with people.  He also reported that he had been unemployed for 3 years and that his wife was on Social Security.  Objectively, his hygiene/grooming was fair; he was claim and cooperative; eye contact was good; mood was anxious but later relaxed; speech was coherent and logical; and he denied psychotic symptoms and/or homicidal/suicidal ideations.  A GAF score of 50 was assigned.  

A December 2009 VA mental health note indicates that the Veteran was dressed casually, but his clothes were not clean and he had stains all over his shirt.  When asked how he was feeling, he responded "I am just like I am now Okay."  

In a June 2010 VA psychiatric treatment report the Veteran stated that he was "doing about the same," and that he feels good sometimes and "down in the dumps" at other times.  He stated that he was unemployed and had recently undergone surgery for his stomach.  He stated that his wife worried about how to contact him when he was employed because "she is always sick," and that is the reason for him quitting his job.  He endorsed panic attacks and depression "all day."  He stated that he still has nightmares, dreams, and flashbacks 3 to 4 times a week.  Objectively, he was oriented; affect was flat; speech was normal; memory and cognition were intact; insight was adequate; and mood was euthymic.  He denied auditory/visual hallucinations and/or homicidal/suicidal thoughts.  A GAF score of 55 was assigned.  

In a November 2010 VA psychiatric treatment report the Veteran stated that he was depressed had dreams and panic attacks all day; he also reported shakes and tremors, but those were not observed by the examiner.  He stated that he did not want to be around anyone and that he stays in his room all day, watches TV, and cuts the grass ("I don't enjoy life").  He isolates himself.  He thinks of death but is not suicidal.  He feels hopeless, cannot stand the noise, and uses earplugs in when his grandchildren are around.  Objectively, he was groomed adequately; he interacted and participated in his treatment appropriately.  He was alert and oriented.  His mood was dysthymic; affect was blunt; and speech was normal.  A GAF score of 50 was assigned.  There was no medication change; it was noted that he continued to take temazepam, valproic, sertraline, and hydroxyzine.  The examiner stated that the Veteran did not indicate any desire to attend the PTSD group as he was unable to tolerate noise or being in a crowd. 

In a June 2011 VA treatment report the Veteran's PTSD was noted as "stable." 

A psychiatric examination was conducted by VA in October 2011.  At that time, the Veteran continued to report unemployment and other stressors since the last examination.  He stated that he sometimes felt like he was "in the Twilight Zone."  He evidenced what appeared to be a tremor or other similar neurological manifestation and noted, "my meds make me shake."  Overall, the examiner stated that his psychiatric/behavioral status appeared to be more severe than in the past.  The examiner estimated in this regard that the GAF was quite similar to that offered by the Veteran's treating psychiatrist during recent visits.  With respect to occupational and social impairment, the examiner found deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Total occupational and social impairment was not present.  With respect to occupational history, the Veteran reported that he was fired or dismissed 10 years ago and that he was awarded Social Security retirement benefits.  Current PTSD symptoms included anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work-like setting. 

With respect to employment, the examiner opined that the Veteran was able to maintain at least sedentary employment despite the present psychiatric symptoms.  The examiner also stated that the Veteran was able to function independently and manage financial benefits.  The examiner opined that the Veteran was able to understand instructions and that his persisting psychological symptoms affect, but do not preclude, his ability to recall information, his ability to attend to tasks for at least 2 consecutive hours, and his ability to interact with supervisors, co-workers, and customers.  The examiner stated that he did not expect the Veteran's psychiatric/behavioral status to change significantly during the next 6 to 12 months.  

In a December 2011 VA treatment note the Veteran reported that he felt better, but that he was "in bad shape" three days prior.  He stated that he shakes a lot due to sertraline and that he cannot tolerate it.  He reported panic attacks "quite often."  He stated that he did not leave his room for 2 to 3 weeks.  Objectively, speech, orientation, and interaction were all normal.  Affect was blunt and mood was dysthymic.  The examiner stated that he had "doubts" about the Veteran's tremor ("I suspect medication seeking"), but discontinued the valproic "as it can cause tremors."  He did not indicate any feelings of hopelessness or suicidal ideation.  Insight and judgment were limited.  A GAF of 60 was assigned.  

In a July 2012 VA psychiatric treatment report the Veteran stated that he was doing "alright" and that his nightmares and flashbacks were less frequent.  He reported that he no longer had a tremor.  Objectively, he was adequately groomed; he was able to maintain eye contact; no tremors were observed; and he was pleasant and relaxed during the session.  He no longer reported having panic attacks.  He reported hypervigilance, avoidance, and startle response.  A GAF score of 60 was assigned.  A March 2012 VA treatment report reflects similar objective and subjective findings.  

Analysis 

The Board finds that the evidence of record supports a disability rating of 70 percent, but no higher, for the Veteran's PTSD throughout the entire period on appeal.  

In making this determination, the Board has reviewed the Veteran's statements, hearing testimony, statements from wife, his VA outpatient treatment records dated from 2006 to 2012, and the reports of his VA psychiatric examinations conducted in November 2006, May 2007, and October 2011.  The Board finds that such evidence reflects PTSD symptomatology that more nearly approximates the criteria for a 70 percent rating.  

In reaching this decision, it is noted that the criteria for a 70 percent rating for PTSD are met when there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  

In this case, the competent and probative evidence establishes social and occupational impairment with deficiencies in the most of the relevant areas, but especially in work, family relations, judgment, and mood.  For example, VA psychiatric treatment notes and VA examinations (dated from 2006 to 2012) confirm that the Veteran is, and has been throughout the course of this appeal, largely anhedonic and isolative, on occasion confining himself to his bedroom for up to 2 to 3 weeks at a time and avoiding all contact with others. See, e.g., December 2011 VA Treatment Note.  VA psychiatric treatment records likewise indicate that he has no friends, no hobbies, and is fearful of/unable to interact with others as a result of an exaggerated startle response/irritability, panic attacks, and an inability to tolerate noise and be in a crowd.  Both the Veteran and his wife have competently reported that he is unable to interact with his own grandchildren because he cannot tolerate noise and is easily angered/irritated. See, e.g., Hearing Transcript, p. 11.  Additionally, he has been shown to have continuous panic attacks and depression on at least one occasion during the course of this appeal. See, e.g., November 2010 VA Treatment Note.  His mood has also been consistently described by VA mental health professionals as depressed, euthymic, and/or anxious, and his judgment/insight and impulse control have been noted as being impaired at times. See, e.g., November 2006 VA Examination Report. 

With respect to occupational impairment, the Veteran has consistently reported throughout the course of this appeal that he avoids interacting with others in a work-like setting. See, e.g. November 2006 VA Examination Report.  He has endorsed outbursts of anger at work due to PTSD symptoms (irritability and impaired impulse control) and being fired on one occasion as a result. See, .e.g., November 2006 VA Examination Report.  Based on the foregoing, a November 2006 VA examiner found that the Veteran's PTSD symptoms negatively impacted his occupational functioning to a moderate degree due to his reduced tolerance for frustration/irritability which led to interpersonal conflicts.  This is also supported by the more recent findings of the October 2011 VA examiner who found that the Veteran's occupational (and social) impairment was commensurate with the rating criteria for a 70 percent rating (i.e., occupational and social impairment with deficiencies in most areas) and that his PTSD affected his ability to recall instructions, attend to tasks, and interact with supervisors/coworkers/customers.   

The Board further notes that the majority of GAF scores assigned throughout the appeal period have consistently hovered in 50 to 60 range. See, e.g., VA Treatment/Examination Reports, November 2006, November 2009, June 2010, November 2010, October 2011, December 2011, and July 2012.  This, too, is consistent with moderate to serious difficulties in social and occupational functioning. 

Based on the above, and resolving reasonable doubt in favor of the Veteran, deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood have been approximated. Mauerhan, 16 Vet. App. at 442-43.  Accordingly, the criteria for a 70 percent rating, but no higher, have been met. 

However, a rating in excess of 70 percent is not warranted at any time during the appeal.  Comparing his reported and documented symptoms of PTSD to the rating schedule, he does not manifest or nearly manifest the behavioral elements of 100 percent disability due to PTSD.  No examiner has ever indicated that total impairment exists, and in fact, the October 2011 VA examiner expressly found that total social and occupational impairment was not present. 

In this regard, the Board notes that there is no competent evidence of gross impairment of thought processes or communication.  On VA examinations in 2006, 2007, and 2011, no unusual thought content or obsessions were noted; speech was spontaneous/within normal limits; and his attitude/behavior was consistently cooperative and appropriate.  His recent memory was noted to be moderately impaired in November 2006, but his remote and recent memory was normal.  The VA examination reports also reflected that the Veteran was able to maintain minimum personal hygiene; obsessive or inappropriate behaviors were not present; he was fully oriented; and other than his occasional reports of buzzing/mosquito noise, no persistent delusions or hallucinations were noted.  In addition, while there has been concern surrounding potential outbursts of anger and/or violence, there are no documented instances of the Veteran being a persistent danger to himself or others.  

As noted, the Veteran is competent to report his symptoms.  In this case, however, the Board has accorded more probative value to the objective medical findings and opinions outlined above.  Thus, the Board finds the Veteran's PTSD symptoms do not more closely approximate the criteria for a 100 percent evaluation. 

In sum, the evidence is in favor of a 70 percent evaluation, but no higher, for PTSD throughout the appeal.  Consequently, and to that extent, the benefits sought on appeal are granted. 

Extraschedular Consideration 

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD. 38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

Following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disability, namely, PTSD, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the symptomatology associated with PTSD is not contemplated within the relevant rating criteria found in the Rating Schedule.  The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the PTSD.  This is especially true because the higher initial 70 percent rating assigned for the Veteran's PTSD, in this decision, contemplates occupational and social impairment with deficiencies in most areas.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


TDIU

The Veteran essentially claims that his service-connected PTSD, his only service-connected disability, has rendered him unable to secure or follow a substantially gainful occupation.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent. 38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule. 38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 4 Vet. App. 36.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran's formal claim for a TDIU was received on July 6, 2007. Service connection is in effect for PTSD, which is rated as 70 percent disabling from June 2006.  This is the Veteran's only service-connected disability.  Based on the foregoing, he meets the schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a).  

In his July 2007 VA Form 21-8940 (TDIU claim), the Veteran indicated that he had been employed at a poultry plant from 1989 to 2006, and that he frequently missed work as a result of PTSD symptoms which included depression, panic attacks, fainting, memory loss, nervousness, and fatigue, among other symptoms.  He reported that December 28, 2006, was the date upon which he had last worked fulltime.   

During the November 2006 VA examination, the Veteran reported that he did not like to work/interact with people and he admitted to having a history of fistfights at his last place of employment.  He stated, "I don't deal with people because of my nerves...I would rather be by myself."  As noted above, this examiner found that his PTSD symptoms negatively impacted his ability to work due to his reduced tolerance for frustration leading to interpersonal conflicts and physical altercations at work, difficulty concentrating, and reduced motivation.  

In his November 2008 VA Form 9, the Veteran reported that he was unable to work due to "frequent panic attacks that cause me to pass out."  He also stated that his irritability was so severe that he was unable to communicate with people.  

During his April 2011 hearing before the undersigned, the Veteran again stated that he had a difficult time being around his coworkers/supervisors when he was working, and that his PTSD had progressed to a point where he was unable to work.  The Veteran and his wife also described extremely isolative behaviors.  

During his October 2011 VA examination, the Veteran reported that he was last employed 10 years prior when he had been fired or dismissed by a supervisor.  The examiner stated that the Veteran's PTSD affected, but did not preclude, his ability to recall instructions, attend to tasks, and interact with supervisors/co-workers.  The examiner opined, however, that such did not preclude sedentary employment.

Here, the Board has been presented with positive and negative evidence regarding the impact of the Veteran's PTSD on his employability.  Given the evidence discussed extensively above in the VA compensation examinations, the VA treatment records, and the Veteran's competent statements and testimony, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran meets the schedular criteria for TDIU from December 29, 2006, the day after he appears to have last been gainfully employed.  

In so finding, the Board acknowledges that the October 2011 VA examiner concluded that the Veteran was able to maintain at least sedentary employment.  Nevertheless, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner. See Geib v. Shinseki, 733 F.3d 1350 (2013); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The law provides that a person may be too disabled to engage in employment although he or she is fairly comfortable at home or upon limited activity, such as the Veteran in this case. See 38 C.F.R. § 4.10.  Moreover, a Veteran also does not have to prove that he or she is 100 percent unemployable in order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a). Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In essence, when the Veteran's competent and credible statements and testimony are reviewed along with the VA medical records and various psychological findings discussed extensively above, there arises a reasonable doubt as to whether the Veteran is able to work in any setting as a result of his service-connected PTSD.  Indeed, this evidence, at the very least, establishes that the Veteran's PTSD symptoms result in extremely isolative behavior(s), as well as difficulties concentrating, recalling instructions, attending to tasks, communicating, and interacting with supervisors/co-workers.  Given this scenario, it is as likely as not, that his PTSD precludes gainful employment.  Resolving all doubt in favor of the Veteran, a TDIU is warranted.


ORDER

An initial 70 percent evaluation, but no higher, for PTSD, for the initial rating period on appeal prior to October 19, 2011, is granted. 

An evaluation for PTSD in excess of 70 percent for any period is denied. 

TDIU is granted. 



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


